Case 2:20-mc-00076-MWF-MRW Document 13-8 Filed 09/02/20 Page 1 of 6 Page ID #:504




             EXHIBIT S
9/2/2020
      Case           Ex-Pornstar/Activist, Monica Foster,Document
               2:20-mc-00076-MWF-MRW                      Physically Stalked
                                                                         13-8by Porn Attorney
                                                                                  Filed       Marc Randazza
                                                                                           09/02/20     Pageand Porn
                                                                                                                2 ofThug
                                                                                                                     6 Ari Bass |ID
                                                                                                                         Page     ellen#:505
                                                                                                                                        suazo




                                                                  ellen suazo
                                                                    ELLEN SUAZO




         Oct
        08             Ex-Pornstar/Activist, Monica Foster, Physically
                       Stalked by Porn Attorney Marc Randazza and
                       Porn Thug Ari Bass
                       More crazy stories: http://worldcourtofpublicopinion.com


                       BEWARE: These Porn Trolls WILL Threaten Your Life, Your Family and Your
                       Friends!


                       EDITORIAL: I want you to see EXACTLY what these Los Angeles porn trolls do
                       to the girls and women who end up in Porn Valley. Marc Randazza is a
                       LICENSED, PRACTICING attorney. Ari Bass aka Michael Whiteacre is a well
                       known porn industry thug. These men, whom btw have been given
                       mainstream media access on several occasions in the past year, are actively
                       stalking, harassing, intimidating and threatening a fellow activist and anyone
                       else who speaks out about the criminal activity and abuse running rampant in
                       Porn Valley.


                       These men are criminals. They belong to organized crime syndicates. They
                       are physically tracking and stalking an American citizen. This is what we’ve
                       lived with for the past several years. It’s been 6 years this month for my
                       family. Where is the justice? Where is our right to a safe and normal life??
                       When you go to work inside the Los Angeles adult entertainment industry, you
                       go to work for The Mob. Once you’re been there, they never leave you alone!!


                       Why is our American judicial system allowing these porn industry criminals to
                       stalk innocent citizens who are whistleblowers of massive abuse and
                       corruption in a legal US industry?? Why is Marc Randazza still allowed to
                       practice law when it’s obvious all he does is intimidate those who report on his
                       industry’s corruption, abuse and RICO violations!


                       If you tell the truth about porn, you will be stalked like Alexandra Mayers aka
                       Monica Foster
      Privacy & Cookies: This site uses cookies. By continuing to use this website, you agree to their use.
      To find out more, including how to control cookies, see here: Cookie Policy
                       MonicaFoster on March 18, 2014

                                                                                                                        Close and accept
                          beware-of-randazza-and-bass
                                                                                                                            Exhibit S
https://ellensuazo.wordpress.com/2014/10/08/ex-pornstaractivist-monica-foster-physically-stalked-by-porn-attorney-marc-randazza-and-porn-thug-ari-…   1/5
9/2/2020
      Case          Ex-Pornstar/Activist, Monica Foster,Document
              2:20-mc-00076-MWF-MRW                      Physically Stalked
                                                                        13-8by Porn Attorney
                                                                                 Filed       Marc Randazza
                                                                                          09/02/20     Pageand Porn
                                                                                                               3 ofThug
                                                                                                                    6 Ari Bass |ID
                                                                                                                        Page     ellen#:506
                                                                                                                                       suazo

                       Alexandra Mayers aka Monica Foster commentary:
                       beware-of-randazza-and-bassShortly after I began extensively researching,
                       blogging about and speaking out about organized crime and the pornographic
                       industry, men such as Ari Bass aka Michael Whiteacre, porn industry attorney
                       Marc Randazza and their associates have gone to great lengths to attempt to
                       bully, harass and intimidate me into silence.


                       Take a look at the screen shots below of a website (I do not own) created
                       specifically about myself. This website was launched shortly after I created
                       http://www.RandazzaNews.com. Unlike RandazzaNews.com however, I’ve
                       never written as though I AM Marc Randazzza, nor have I hired a
                       photographer to take pictures of his home, neighborhood, etc. The photos on
                       screencaps below are not from Google Maps (both Marc Randazza & Ari Bass
                       are located in my city).


                       It’s been over 3 years now that these people have attempted to affect my life.
                       From my perspective, all their actions do is prove every thing I’ve stated as
                       being valid. Basically, if you’re a pornstar or porn “professional” who chooses
                       to speak out about issues pertaining to the pornographic industry, YOU WILL
                       BE STALKED (and as Michael Fattorosi just mentioned this weekend, it’s not
                       difficult to obtain your personal information).


                          Ari Bass Marc Randazza stalking Alexandra Mayers


                          Ari Bass Marc Randazza stalking Alexandra Mayers 2


                          Ari Bass Marc Randazza stalking Alexandra Mayers 3


                          Ari Bass Marc Randazza stalking Alexandra Mayers 4


                          Ari Bass Marc Randazza stalking Alexandra Mayers 5


                          Ari Bass Marc Randazza stalking Alexandra Mayers 8


                          Ari Bass Marc Randazza stalking Alexandra Mayers 9


                          Ari Bass Marc Randazza stalking Alexandra Mayers 10


                          Ari Bass Marc Randazza stalking Alexandra Mayers 13


                       Text from the website – note the racial references and the parts referring to
                       me being an escort (which I am not the only adult work I do is as a solo
                       independent webcam model), and the reference to my killing myself at the
                   end: This site uses cookies. By continuing to use this website, you agree to their use.
      Privacy & Cookies:
      To find out more, including how to control cookies, see here: Cookie Policy
                       Aside from being an online blog-spot mogul who gets hundreds of clicks a
                       month, I’m also one of the top three black artists of all time .. Given myClose and accept
                       worldwide popularity I often get this question, “Alexandra, how do you come
                                                                                                                            Exhibit S
https://ellensuazo.wordpress.com/2014/10/08/ex-pornstaractivist-monica-foster-physically-stalked-by-porn-attorney-marc-randazza-and-porn-thug-ari-…   2/5
9/2/2020
      Case          Ex-Pornstar/Activist, Monica Foster,Document
              2:20-mc-00076-MWF-MRW                      Physically Stalked
                                                                        13-8by Porn Attorney
                                                                                 Filed       Marc Randazza
                                                                                          09/02/20     Pageand Porn
                                                                                                               4 ofThug
                                                                                                                    6 Ari Bass |ID
                                                                                                                        Page     ellen#:507
                                                                                                                                       suazo

                       up with all these stupid conspiracies that have absolutely no truth to them?
                       [I’ve spoken the truth, and these photos and blog post prove it.]” The first
                       time my dad asked me that I just chuckled and said that’s the same thing
                       mom asked me.. But soon I started to realize that people may truly wonder
                       how my fucked up mind works? Some say it’s wine and drugs while others
                       blame it on my wonky eye.


                       After some day old room temperature sushi sautéed in Everclear 220 it hit
                       me. I’ll create picture art of my normal day so my fan (Barry) can see how
                       the Mind Of Monica really works.


                       I normally wake up around the time the moon goes away, this could be
                       anywhere between 8am and 5:45pm. I really don’t understand why the moon
                       goes away but I’m pretty sure Jew Pimps in the LA Porn Industry have
                       something to do with it, I’ll blog about it later.


                       First thing I do is walk out the door


                       As you can clearly see my town home is perfect for The Black Queen I am,
                       one day I may even let a real Black person in, fingers crossed.


                       Since my day begins at weird Jew controlled times I always need my thinking
                       fuel. If I sleep past noon I usually head here first.


                       Occasionally the Jew-controlled, organized crime-riddled LA Porn industry, run
                       by Randazza, Whiteacre, Devoy, Tompkins, FSC, Will Ryder, Matt Holder, Mark
                       Spiegler, Tee Reel, Bill Cosby, The Discovery Channel and a few others tries to
                       kill me. They usually try and kill me early in the morning when I’m passed out
                       after doing what I call legally dead masturbation. That’s were you drink wine
                       until blood drips out of your ear then blog about rape until you orgasm. After
                       cleaning the dried blood from my ear, I head here to America’s Mart and wait
                       for them to open.


                       Silly Barry, I head on over to Fireside for some drinks and free chips and
                       salsa.


                       Sometimes after eating the chips and salsa I start to feel dirty inside. Not sure
                       if its the peppers or the semen from last night’s client. What’s certain is my
                       dog hasn’t eaten in days, so I blow my waiter and head on out for some pet
                       supplies.


                       I didn’t really blow my waiter, he forced me to blow him, Ill blog about it later.
                       This is my Petsmart, I buy my dog food from here. Its a bitter sweet place for
                   me asThis
      Privacy & Cookies: it reminds
                             site usesme of myBy
                                      cookies. best friend who
                                                 continuing      died,
                                                            to use this Peaches  the bird.
                                                                        website, you agree to their use.
      To find out more, including how to control cookies, see here: Cookie Policy
                       Luckily for my dog, I learned a lesson from Peaches, pets cant live off wine
                                                                                             Close and accept
                       alone, they need pet food bought from something other then a Liquor store.

                                                                                                                            Exhibit S
https://ellensuazo.wordpress.com/2014/10/08/ex-pornstaractivist-monica-foster-physically-stalked-by-porn-attorney-marc-randazza-and-porn-thug-ari-…   3/5
9/2/2020
      Case          Ex-Pornstar/Activist, Monica Foster,Document
              2:20-mc-00076-MWF-MRW                      Physically Stalked
                                                                        13-8by Porn Attorney
                                                                                 Filed       Marc Randazza
                                                                                          09/02/20     Pageand Porn
                                                                                                               5 ofThug
                                                                                                                    6 Ari Bass |ID
                                                                                                                        Page     ellen#:508
                                                                                                                                       suazo

                       Sometimes I cant find the high im looking for with just wine, so you can find
                       find me at Michaels Arts and Crafts Store.


                       When my ads get deleted off Craigslist, I stock up on paint. It makes it easier
                       when I’m hanging out in the lobby of Howard Johnson’s waiting on my next
                       client. If I have any paint left over i may even paint a picture.


                       After grabbing all my blogging fuel, I head back to my subdivision and hang
                       out by the basketball court looking for a boyfriend.


                       Its so hard for me to find a boyfriend watching the basketball court since
                       mostly black guys hang out there. You can also find me here during the
                       Holidays, since im always alone this place is perfect for me to daydream about
                       having a caring family, and a white husband. Not to mention its a good place
                       to meet Johns before I bring them home.


                       This gazebo has strong rafters as well, Im sure it would support all 155
                       pounds of me, In fact, Its my wish to have my ashes spread around the
                       bushes in the event Bill Cosby kills me.


                       I hope you enjoyed my short tour of Foster Land. Oh shit, I just remembered
                       why that plane is missing. Ill blog about it later.



                       Share this:


                         Twitter         Facebook

                            Like

                       Be the ﬁrst to like this.




                       Related

                       Ari Bass aka Michael               BREAKING NEWS:                     A Randazza Legal
                       Whiteacre monitoring               Randazza accused of                Group Warning as I
                       Monica Foster’s                    UNETHICAL                          Join List of Bloggers
                       webcam for Marc                    PRACTICES & FRAUD                  Threatened by Free
                       Randazza?                          on RipOffReport.com                Speech Attorney
                                                                                             Marc Randazza




      Privacy & Cookies: This site uses cookies. By continuing to use this website, you agree to their use.
                   Leave a Reply
      To find out more, including how to control cookies, see here: Cookie Policy


                         Enter your comment here...                                                                     Close and accept

                                                                                                                            Exhibit S
https://ellensuazo.wordpress.com/2014/10/08/ex-pornstaractivist-monica-foster-physically-stalked-by-porn-attorney-marc-randazza-and-porn-thug-ari-…   4/5
9/2/2020
      Case          Ex-Pornstar/Activist, Monica Foster,Document
              2:20-mc-00076-MWF-MRW                      Physically Stalked
                                                                        13-8by Porn Attorney
                                                                                 Filed       Marc Randazza
                                                                                          09/02/20     Pageand Porn
                                                                                                               6 ofThug
                                                                                                                    6 Ari Bass |ID
                                                                                                                        Page     ellen#:509
                                                                                                                                       suazo



                       ← The statewide condom mandate
                       bill aB 1576, has formally passed
                       the Assembly Arts and
                       Entertainment Committee.




                                                             Blog at WordPress.com.




      Privacy & Cookies: This site uses cookies. By continuing to use this website, you agree to their use.
      To find out more, including how to control cookies, see here: Cookie Policy


                                                                                                                        Close and accept

                                                                                                                            Exhibit S
https://ellensuazo.wordpress.com/2014/10/08/ex-pornstaractivist-monica-foster-physically-stalked-by-porn-attorney-marc-randazza-and-porn-thug-ari-…   5/5
